     Case 19-00008-LT7         Filed 01/07/19     Entered 01/07/19 06:55:57        Doc 9     Pg. 1 of 1




 1   JaVonne M. Phillips, Esq. SBN 187474
     Jennifer C. Wong, Esq. SBN 246725
 2
     McCarthy & Holthus, LLP
 3   411 Ivy Street
     San Diego, CA 92101
 4   Phone (877) 369-6122
 5   Fax (619) 685-4811

 6   Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or successors
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                                SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IN RE:                                  § Case Number: 19-00008-LT7
     Amber Brittain-Hale aka Amber Hale      §
11                                           § Chapter: 7
                                             §
12
                       Debtor                §
13                              REQUEST FOR SPECIAL NOTICE
                              PURSUANT TO BANKRUPTCY RULES
14                                   2002, 9014 AND 7004
15
            PLEASE TAKE NOTICE that McCarthy & Holthus, LLP has been retained by
16   Nationstar Mortgage LLC d/b/a Mr. Cooper in the above-referenced bankruptcy case.
17
             McCarthy & Holthus, LLP and Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees
18   and/or successors hereby request special notice of all matters which must be noticed pursuant to
     the Bankruptcy and Local rules at the following addresses:
19
         Nationstar Mortgage LLC d/b/a Mr.             McCarthy & Holthus, LLP
20       Cooper                                        411 Ivy Street
         PO Box 619096                                 San Diego, CA 92101
21       Dallas, TX 75261-9741                         (877) 369-6122
22            Any appearances or filings of other documents in the instant case shall not constitute a
     waiver of Fed.R. Bankr. Rule 7004. Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees
23
     and/or successors must be served directly and does not authorize McCarthy & Holthus, LLP to
24   act as its agent for purposes of service under Fed.R. Bankr. Rule 7004.
25   Dated: 1/4/2019                                  McCarthy & Holthus, LLP
26
27                                              By:    /s/ Jennifer C. Wong
                                                      Jennifer C. Wong, Esq.,
28                                                    Attorneys for Nationstar Mortgage LLC d/b/a
                                                      Mr. Cooper, its assignees and/or successors
29


                                                                            M&H File No. CA-19-151623
